Chief Judge Kaye
(dissenting in part). As with all precedent-bound courts in the limited business of resolving only the controversies that come before them, our individual decisions necessarily reflect the careful evolution of law, step by step, as doctrine develops through the incremental process of case-based adjudication. As rules laid down in prior cases are applied to novel and distinct fact patterns, principles are refined and the law settled. Such is the nature, and enduring power, of our system of jurisprudence.
When, as in People v Gonzalez (1 NY3d 464 [2004]), the Court undertakes to resolve new cases based on established principles, thereby shaping and perhaps even extending those principles to meet new situations, we are not, by so doing, “changing the law,” but are instead simply engaging in the normal progression of judicial deliberation and decisionmaking, as have courts over hundreds of years. Much more rarely, as we come to discover that a preexisting rule, once thought defensible, no longer serves the ends of justice or withstands “the cold light of logic and experience” (Broadnax v Gonzalez, 2 NY3d 148, 156 [2004]), we may decide to overrule settled precedent. But such a decision, made in derogation of the important policy of stare decisis, is not taken lightly, or unconsciously. Rather, in that circumstance, *605as in People v Feingold (7 NY3d 288 [2006]), we know how to make clear our intention to abandon prior case law, and our reasons for taking that drastic step, and we do so.
Over the last several years, there have been two distinct threads in our developing depraved indifference murder jurisprudence — only one of which effected an actual “change” in settled precedent.
The first line of cases holds that evidence of a manifestly intentional killing cannot sustain a conviction for depraved indifference murder and is based — as we made clear in the Court’s unanimous opinion in People v Gonzalez (1 NY3d at 468) — on the well-established rule of People v Gallagher (69 NY2d 525 [1987]) that intentional murder and depraved indifference murder are inconsistent crimes. This rule was consistently applied in People v Hafeez (100 NY2d 253 [2003]); People v Gonzalez (1 NY3d 464 [2004]); People v Payne (3 NY3d 266 [2004]); People v Suarez (6 NY3d 202 [2005]) — and Policano v Herbert.
As we explained in Gallagher, a person cannot at the same time act both intentionally and recklessly with respect to the same result — that is, death. Rather, “guilt of one necessarily negates guilt of the other,” since an act “is either intended or not intended; it cannot simultaneously be both” (69 NY2d at 529). The majority asserts that Gallagher was originally “read” as limited to charging procedure (majority op at 600), but the principle that evidence of a plainly intentional killing could not, as a matter of sufficiency, support a conviction for unintentional homicide was settled as early as People v Wall (29 NY2d 863 [1971]).
In Wall, we held that because the “record established that defendant was guilty of an intentional shooting or no other” (29 NY2d at 864), a verdict convicting the defendant of criminally negligent homicide could not be sustained. As we explained, “the two bursts of shots, each shot hitting its victim, could not be found to be the result of negligence merely” (id.). Although the District Court viewed defendant’s case as “largely indistinguishable” from Gonzalez (Policano v Herbert, 2004 WL 1960203, *9, 2004 US Dist LEXIS 17785, *25 [ED NY, Sept. 7, 2004]), which postdates defendant’s conviction, I view it as largely indistinguishable from Wall, which long precedes it.
Thus, Hafeez, Gonzalez and their progeny did not change the law. Nor were they inconsistent with People v Sanchez (98 NY2d *606373 [2002]), in which, as we have explained time and again, a conviction for depraved indifference murder was warranted because the shooting occurred in an area where children were playing, thus presenting a heightened risk of unintended injury (see Hafeez, 100 NY2d at 259; Gonzalez, 1 NY3d at 468; Payne, 3 NY3d at 271, 272; Suarez, 6 NY3d at 213 n 7). As the Second Circuit noted in affirming the District Court, Gonzalez and Payne “represented] not the creation of a new legal principle, but the application of long-settled New York law to new facts” (Policano v Herbert, 430 F3d 82, 92 [2d Cir 2005]).
The second, separate thread of our developing depraved indifference murder jurisprudence involves depravity as a distinct mens rea. It is with respect to this issue that, in Feingold, our Court did indeed change the law, overruling the previously settled principle of People v Register (60 NY2d 270 [1983]) that the element of depraved indifference referred to the objective circumstances in which the risk-creating conduct must occur, not to a culpable mental state. I concur in the majority’s retroactivity analysis with respect to this indisputable change in the law.
I would answer the first certified question in the negative and the third certified question in the affirmative.
Judges Rosenblatt, Graffeo, Smith and Pigott concur with Judge Read; Chief Judge Kaye dissents in part in a separate opinion in which Judge Ciparick concurs.
Following certification of questions by the United States Court of Appeals for the Second Circuit and acceptance of the questions by this Court pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), and after hearing argument by counsel for the parties and consideration of the briefs and record submitted, certified questions answered in accordance with the opinion herein.